                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    KRISTIN BUFFINGTON,

                                 Plaintiff,                        CIVIL ACTION
                                                                   NO. 19-1773
          v.

    ANDREW M. SAUL, Commissioner of
    the Social Security Administration,1

                                 Defendant.


                                              ORDER

         AND NOW, this 2nd day of January 2020, upon careful consideration of Plaintiff

Kristin Buffington’s Brief and Statement of Issues in Support of Request for Review

(ECF No. 9), Social Security Commissioner Andrew M. Saul’s Response (ECF No. 10),

Buffington’s Reply (ECF No. 13), the Commissioner’s Motion to Stay (ECF No. 12),

Buffington’s Response (ECF No. 14), the Report and Recommendation filed by

Magistrate Judge Thomas J. Reuter (ECF No. 15), the administrative record (ECF No.

8), and it appearing that neither Plaintiff nor the Commissioner have objected to the

Report,2 it is ORDERED that:




1        Andrew M. Saul was confirmed as Commissioner of the Social Security Administration on
June 4, 2019. He is substituted as the Defendant in this action pursuant to Federal Rule of Civil
Procedure 25(d).
2
         The Report and Recommendation was sent to all parties of record on November 26, 2019,
together with a Notice from the Clerk of Court advising the parties of their obligation to file any
objections within 14 days after service of the Notice. See Local R. Civ. P. 72.1 IV(b) (“Any party may
object to a magistrate judge’s proposed findings, recommendations or report under 28 U.S.C. §
636(b)(1)(B), and subsections 1(c) and (d) of this Rule within fourteen (14) days after being served
with a copy thereof.”). As of today’s date, however, no objections have been filed.
        1.      The Report and Recommendation is APPROVED and ADOPTED3;

        2.      The Motion to Stay is DENIED;

        3.      Plaintiff’s Request for Review is GRANTED, and the decision of the

                Commissioner of Social Security’s decision is REVERSED to the extent

                that the matter is REMANDED to the Commissioner under sentence four

                of 42 U.S.C. § 405(g)4 for further proceedings consistent with the Report

                and Recommendation; and

        4.      The Clerk of Court shall CLOSE this case.


                                                          BY THE COURT:



                                                          /s/ Gerald J. Pappert
                                                          GERALD J. PAPPERT, J.




3
        When no objection is made to a Report and Recommendation, the Court should, as a matter
of good practice, “satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes; see also Oldrati v. Apfel, 33 F.
Supp. 2d 397, 399 (E.D. Pa. 1998). No clear error appears on the face of the record and the Court
accordingly accepts Judge Reuter’s Recommendation.
4       “The court shall have power to enter, upon the pleadings and transcript of the record, a
judgment affirming, modifying, or reversing the decision of the Commissioner of Social Security,
with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g).

                                                     2
